Name: Commission Regulation (EEC) No 611/81 of 9 March 1981 on the supply of common wheat to the World Food Programme as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 3 . 81 Official Journal of the European Communities No L 63/9 COMMISSION REGULATION (EEC) No 611 /81 of 9 March 1981 on the supply of common wheat to the World Food Programme as food aid Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general rules for the implementation of certain food-aid operations involving cereal and rice products ( b ) ; whereas it is necessary to specify, for the purposes of the Commu ­ nity measure envisaged , the characteristics of the products to be supplied and the supply conditions which are set out in the Annex to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ('), as last amended by the Act of Accession of Greece (2 ), and in particular Article 28 thereof , Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid ( 3 ), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (4 ), as last amended by Regulation (EEC) No 2543/73 (5 ), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee , Whereas, on 28 May 1980 , the Council of the Euro ­ pean Communities has expressed its intention to grant, under a Community measure , 1 1 025 tonnes of common wheat to the World Food Programme under its food-aid programme for 1980 ; HAS ADOPTED THIS REGULATION : Article 1 The French intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 March 1981 . tor the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 1 1 . 1975 , p . 1 . ( 2 ) OJ No L 291 , 19 . 11 . 1979 , p . 17 . ( 3 ) OJ No L 281 , 1 . 11 . 1975 , p . 89 . (4 ) OJ No 106, 30 . 10 . 1962 , p . 2553 /62 . ( 5 ) OJ No L 263 , 19 . 9 . 1973 , p . 1 . ( b ) OJ No L 192 , 26 . 7 . 19X0 , p . 1 1 . No L 63/ 10 Official Journal of the European Communities 10 . 3 . 81 ANNEX A 1 . Programme : 1980 2 . Recipient : the world Food Programme 3 . Place or country of destination : Ethiopia 4 . Product to be mobilized : common wheat 5 . Total quantity : 1 1 025 tonnes 6 . Number of lots : one 7 . Intervention agency responsible for conducting the procedure : ONIC (Office national interprofessionnel des cÃ ©rÃ ©ales), 21 avenue Bosquet, Paris 7Ã ¨me, telex 270 807 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods : the common wheat must be of fair and merchantable quality and correspond at least to the minimum quality required for intervention at the reference price (humidity 15% ) 10 . Packaging :  in bulk : the successful tenderer shall supply , in addition , 225 000 empty new jute sacks of a capacity of 50 kilograms, 100 needles and sufficient twine  minimum weight of the bags : 600 g  marking of the bags in letters at least 5 cm high : ' Ethiopia 2257 Q/Assab ' for 6 103 tonnes 'Ethiopia 2258 Q/Assab ' for 2 614 tonnes ' Ethiopia 2258 Q/Massawa' for 1 603 tonnes ' Ethiopia 2579 Q/Massawa' for 705 tonnes followed by : 'Common wheat / Gift of the EEC / Action of the WFP' 11 . Port of shipment : a Community port 12 . Delivery stage : fob 13 . Port of landing :  14 . Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 20 March 1981 16 . Shipment period : 1 to 30 April 1981 17 . Security : 6 ECU per tonne 10 . 3 . 81 Official Journal of the European Communities No L 63/ 11 ANNEXE B  ANHANG B  ALLEGATO B  BIJLAGE B  BILAG B  ANNEX B  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  B NumÃ ©ro du lot Nummer der Partie Numero della partita Nummer van de partij Partiets nummer Number of lot 'Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Port d'embarquement Verschiffungshafen Porto d' imbarco Haven van inlading Indskibningshavn Port of shipment Ã Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Ã Ã ¿Ã Ã Ã Ã Ã µÃ Ã  Tonnage Ã mettre en fob Nach fob zu bringende Menge Tonnellaggio da mettere in fob Fob aan te leveren hoeveelheid MÃ ¦ngde til levering fob Tonnage fob Ã ¤Ã Ã ½Ã ¿Ã ¹ fob Nom et adresse du stockeur Name und Adresse des Lagerhalters Nome e indirizzo del detentore Naam en adres van de entrepothouder Lagerindehaverens navn og adresse Address of store Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¯ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã ­Ã ½Ã ±ÃÃ ¿Ã ´Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Lieu de stockage Ort der Lagerhaltung Luogo di accantonamento Adres van de opslagplaats Lagerplads Town at which stored Ã ¤Ã ÃÃ ¿Ã  Ã ¬ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  1 Port de la CommunautÃ © Hafen der Gemeinschaft Porto della ComunitÃ Haven van de Gemeenschap FÃ ¦lleskabshavne Community port Ã Ã ¿Ã ¹Ã ½Ã ¿Ã Ã ¹Ã ºÃ Ã  Ã »Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  2 200 t 2 4.50 t 1 453 t 697 t 1 917 t CoopÃ ©rative de Neuville-de-Poitou (86170) CoopÃ ©rative de Neuville-de-Poitou (86170) CoopÃ ©rative de Neuville-de-Poitou (86170) CoopÃ ©rative de Neuville-de-Poitou (86170) Ã ts Vaux Ã Vivonne (86370) Neuville-de-Poitou Neuville-de-Poitou le Rochereau le Rochereau Vivonne 483 t Ã ts Vaux Ã Vivonne (86370) Vivonne 1 120 t Ã ts Vaux Ã Vivonne (86370) Ã panvilliers-Blanzey 480 t Ã ts Vaux Ã Vivonne (86370) Ã panvilliers-Blanzey 225 t CoopÃ ©rative d'Usson-du-Poitou (86350) Saint-Martin l'Ars